ATTORNEY GRIEVANCE COMMISSION *                            IN 'IME,
  OF MARYLAND                                              COURT OF APPEALS
                                                           OF MARYLAND
                Petitioner
                                                           Misc. Docket AG No. 92
V.
                                                           September Term, 2016

WILLIE JAMES MAHONE

                Respondent.

                                            ORDER

         This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Willie James Mahone, to indefinitely suspend the

Respondent from the practice of law. The Court having considered the Petition, it is this 22nd

day of     February          ,2017;

         ORDERED, that Respondent, Willie James Mahone, be and he is hereby indefinitely

suspended from the practice of law in the State of Maryland for violating Rules 1.15(a), 8.1(b)

and 8.4(3) and (d) of the Maryland Lawyers' Rules of Professional Conduct, as then enumerated;

and it is further

         ORDERED, that, the Clerk of this Court shall remove the name of Willie James Mahone

from the register of attorneys in the Court and certify that fact to the Client Protection Fund of

the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule 19-736(d),



                                                     /s/ Clayton Greene Jr.
                                                    Senior Judge